Citation Nr: 0408232	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for perforation of the 
tympanic membranes. 
 
2.  Entitlement to service connection for chronic sinusitis. 
 
3.  Entitlement to service connection for residuals of neck 
injury. 
 
4.  Entitlement to service connection for facial nerve 
paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from August 1958 
until August 1962.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1999 
rating decision of the Regional Office (RO) in St. Louis, 
Missouri that denied service connection for perforation of 
the tympanic membranes, chronic sinusitis, a neck disorder, 
and facial nerve paralysis.  

The veteran was afforded a hearing in September 2003 before 
the undersigned Member of the Board sitting at St. Louis, 
Missouri; the transcript of which is of record.  

During the hearing, the veteran appeared to raise the issues 
of entitlement to service connection for headaches, hearing 
loss and tinnitus.  However, these matters are not properly 
before the Board for appellate review and they are referred 
to the RO for appropriate consideration.


REMAND

The veteran in March 1999 indicated that inpatient records 
concerning his facial injuries from the Naval Hospital in 
Charleston, South Carolina are not of record.  He requests 
that these records be obtained for reviewed.  The service 
medical records contain a short narrative summary of the 
veteran's hospitalization at the Charleston Naval Hospital 
for facial injuries from November 16 to November 28, 1961.  
The Board is of the opinion that an attempt should be made to 
obtain the complete hospital records.

J. Z., D.C. the veteran's chiropractor indicates in April 
1998 that he had been treating the veteran since March 1979.  
The Board is of the opinion that copies of the actual 
treatment records should be obtained

On VA examination in April 1998, the examiner elicited 
information to the effect that the veteran had surgery on the 
cervical spine at Deaconess Hospital in Evansville, Indiana 
in 1983.  These records are not on file.

The Board observes that when examined by the VA in April 
1998, an opinion regarding the etiology of sinusitis, facial 
paralysis, and cervical spine arthritis was presented without 
the benefit of review of the claims folder.  Upon VA 
examination in July 2001, it was noted that the record was 
reviewed, but no opinion was provided.  The Board thus finds 
that current VA examinations are warranted.

Finally, the Board also points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) is for 
application in this case.  However, the Board observes that 
there is no documentation in the record notifying the veteran 
of what the evidence has to show for a favorable resolution 
of his claims, and the allocation of the burden of producing 
evidence; that is, which evidence VA will obtain and which 
evidence the veteran must provide in support of his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
should thus provide the veteran with the appropriate notice 
under the VCAA.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO is requested to obtain all 
hospital records from the Charleston, 
South Carolina Naval Hospital from 
November 16 to November 28, 1961.  

3.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for the 
disabilities in issue from August 1962 
to the present which have not been 
previously submitted, to include the 
Deaconess Hospital in Evansville, 
Indiana, Dr. Mark Smith, and the actual 
records from J. Z., D.C.  

4.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
ear, nose, and throat specialist to 
determine the severity and etiology of 
his sinus disorder, and any residuals 
resulting from perforated eardrums.  
The claims folder is to be made 
available for review by the examiner 
prior to the examination.  All 
necessary special studies or tests 
should be accomplished.  The examiner 
is requested to obtain a detailed 
clinical history from the appellant.  

Following the examination the examiner 
is requested to render and opinion as 
to whether it is as likely as not that 
the sinusitis is related to his 
service, to include the facial trauma 
in November 1961 or his duties as a 
submariner.  The examiner is also 
requested to identify any residuals 
resulting from the perforated eardrums. 
A complete rationale for the opinion 
expressed must be provided.  

5.  The veteran should be scheduled for 
a special VA examination by a 
neurologist in order to determine the 
nature, severity, and etiology of any 
facial nerve paralysis and cervical 
spine disability.  The claims folder is 
to be made available for review by the 
examiner prior to the evaluation.  All 
necessary special studies or tests 
should be accomplished.  The examiner 
is requested to obtain a detailed 
clinical history from the appellant.  

After a review of the record, the 
examiner should provide an opinion as 
to whether it is as likely as not that 
the appellant now has facial paralysis 
and disability of the cervical, which 
are related to service, to include the 
automobile accident in November 1961.  
A complete rationale for the opinions 
expressed must be provided.

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




